IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 4, 2008

                                     No. 07-61028                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


THEODORE HENDERSON

                                                  Petitioner
v.

DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, US
DEPARTMENT OF LABOR; PENROD DRILLING COMPANY

                                                  Respondents



                        Petition for Review of an Order of the
                                Benefits Review Board


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Theodore Henderson seeks review of the decision of the Benefits Review
Board of the United States Department of Labor, which denied Henderson’s
claim under the Longshore and Harbor Workers’ Compensation Act (“the
Longshore Act”), 33 U.S.C. § 901 et seq. We find that there is substantial
evidence to support the determination of the Benefits Review Board. The jack-
up rig on which Henderson worked was a “vessel,” Demette v. Falcon Drilling


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-61028

Co., 280 F.3d 492, 498 n.18 (5th Cir. 2002), and substantial evidence supports
the finding that Henderson’s duties as a roustabout rendered him a member of
the rig’s “crew.” Therefore, Henderson is excluded from coverage under the
Longshore Act, 33 U.S.C. § 902(3)(G), and the Benefits Review Board properly
dismissed Henderson’s claim.
      Petition for review is DENIED. Motion for appointment of counsel is
DENIED.




                                      2